Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed June 28, 2021.
Claims 2, 8, 12 and 13 have been canceled.  New claims 14 and 15 are acknowledged.
Claims 1, 3-7, 9-11, 14 and 15 are pending in the present application.


EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
In the Claims:
In view of Applicant's Election (without traverse) filed January 11, 2021, claims 7 and 9-11 have been canceled.


Art relied upon but not made of record
Pampolini and Rieske (Frontiers in Agronomy, 2020 Vol 2:1-11) teaches the spectrum of activity of three double stranded RNAs (dsRNAs) targeting the gene heat shock protein (hsp), shibire (shi), and U1 small nuclear ribonucleoprotein (sn-RNP) in emerald ash borer (EAB) was evaluated in model insects representing five functional guilds.  Pampolini and Rieske teach that bioassays demonstrated no lethal effects on our model insects, suggesting a narrow spectrum of activity for the three EAB-specific dsRNAs evaluated.  Pampolini and Rieske teach, overall, our results suggest no adverse effects of the RNAi strategy targeting EAB genes on the survival of the selected non-target organisms we evaluated. Pampolini and Rieske conclude that the results from their study provide guidance for future RNAi risk analyses that will allow this technology to move forward to a deployment stage.
Ghosh et al. (BMC Genomics, 2014 Vol. 15:1-23) teaches a genome wide screening of RNAi factors of Sf21 (ovarian cells isolated from Spodoptera frugiperda (Fall Armyworm)) cells reveal several novel pathway associated proteins.  Specifically, Ghosh et al. teach a comparative analysis of identification and validation of candidate genes found in Sf21 with those organisms for which genome wide approach has been performed in search for RNAi factors either by means of computational approach or functional genomics where (A) denotes in silico identification of the putative candidate and (B) in vivo validation of the same as RNAi factor, wherein U1A snRNP was positive in silico and negative in vivo in Tribolium castaneum (Coleoptera).  See Table 2.


Allowable Subject Matter
Claims 1, 3-6, 14 and 15 are allowed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635